366 N.W.2d 499 (1985)
In the Matter of the DISCIPLINE OF James E. KESSLER, as an Attorney at Law.
No. 14638.
Supreme Court of South Dakota.
Argued December 12, 1984.
Decided April 17, 1985.
R. James Zieser, Atty. for the Disciplinary Bd. South Dakota Bar Ass'n, Tyndall, for complainant.
David R. Gienapp of Arneson, Issenhuth & Gienapp, Madison, for respondent.
FOSHEIM, Chief Justice.
The Disciplinary Board (Board) of the State Bar of South Dakota investigated the conduct of Brookings Attorney James E. Kessler. Mr. Kessler was admitted to the practice of law on February 18, 1976. The Board found that Mr. Kessler possessed and used cocaine ten or twelve times during 1982, in violation of South Dakota criminal statutes and Canon I of the Code of Ethics. The Board entered Findings of Fact and recommended that formal disciplinary proceedings be instituted in accordance with SDCL ch. 16-19.
The same procedures were followed as in Matter of Strange, 366 N.W.2d 495 (S.D. April 17, 1985). The same Referee was appointed. The recommendation of the referee followed that submitted in Matter of Strange, supra. We adopt these recommendations also for Mr. Kessler.
WOLLMAN, J., and WUEST, Circuit Judge, Acting as a Supreme Court Justice, concur.
HENDERSON, J., specially concurs.
MORGAN, J., dissents.
HENDERSON, Justice (specially concurring).
For those reasons expressed in my special concurrence in Matter of Strange, 366 N.W.2d 495, 497-98 (S.D.1985), I specially concur herein.
MORGAN, Justice (dissenting).
I dissent herein for all the reasons stated in my dissent in # 14637, Matter of Strange.